283 S.W.3d 304 (2009)
Connie RAYBOURN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91798.
Missouri Court of Appeals, Eastern District, Division Three.
May 19, 2009.
Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR. J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Connie Raybourn ("Movant") appeals the judgment of the motion court denying her motion for post-conviction relief pursuant to Rule 24.035 without an evidentiary hearing. Movant contends that the motion court clearly erred in denying her motion for post-conviction relief without an evidentiary hearing because she alleged facts showing that she was denied her right to change venue, her right against self-incrimination, and her right to effective assistance of counsel, and her right to a fair trial. She claims that plea counsel was ineffective for failing to move for a change of venue in a timely manner or to plead sufficient facts for a change of venue, which coerced her into pleading guilty. Movant also asserts that the trial court erred in denying her motion in limine to suppress her videotaped statement, which coerced her into pleading guilty, and therefore this erroneous ruling made her guilty plea unknowing, unintelligent, and involuntary.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).